EXHIBIT 10.25

Summary of Executive Officer Compensation

The following is a summary of the compensation of the executive officers of
Adept Technology, Inc. (the “Company”) in effect as of the date of filing the
Company’s Annual Report on Form 10-K.

 

Current Executive Officers

   Annual Base
Salary      Fiscal 2012
Incentive
Compensation  

Other Annual
Compensation (3)

John Dulchinos

President and Chief Executive Officer

   $ 316,500       (1)   Health care coverage; long-term disability and group
term life insurance excess premiums

Lisa M. Cummins

Vice President of Finance and

Chief Financial Officer

   $ 220,000       (1)   Health care coverage; long-term disability and group
term life insurance excess premiums

Joachim Melis

Vice President, Business Development and

Managing Director of Europe

   E UR 170,000       (1)(2)   Car allowance

 

(1) Awards and Cash made pursuant to participation in, and subject to terms of,
the Fiscal 2012 Performance Plan and 2012 Cash Incentive Plan, respectively.

(2) Packaging Solutions business incentive of a quarterly cash commission based
upon the cumulative revenue during the fiscal year of the Company’s Packaging
Solutions business, which could result in potential quarterly cash payments of
up to $10,000 (or in certain instances $15,000) per quarter.

(3) Other benefits to be provided by the Company to the identified executive
officer. Equity awards have been granted to the executive officers pursuant to
option agreements and restricted stock agreements, the forms of which have been
approved by the Compensation Committee and filed with the Securities and
Exchange Commission.